Title: To George Washington from James Mulryne, 22 November 1792
From: Mulryne, James
To: Washington, George



Worthy Sir,
Georgia November 22nd 1792

If I err by writing to the great it is not by wanton forwardness—but purely from a sincere wish for the welfare of my country—The ignorant per chance may utter a stroke of wisdom—which when cultivated by the wise may become permanent—therefore sir I humbly offer you my simple opinion on so important a Subject as concerns the peace of America (Georgia particularly) with the indians.
Great sums of money are yearly expended in presents to those tribes at large. they are like us Some from indolence and other

excuses omit attending at the place of distribution and such are not apt to impute their folly but the disappointment adds rancour and jelousy which causes altercation among themselves until the p⟨h⟩ilonium dies in oblivion as if no such gift ever existed for the nature of an indian is such no longer He enjoys the present no longer will he acknowledge the favor.
Britain on our northward line makes it an object to encourage their merchants to establish a commerce with those people—the merchant finds it to his account to do so[.] Spain on our South line (tho’ contrary to her common policy) sees it necessary to give the firm of Panthon Leslie & Co. all the protection in her power and this house finds it to their advantage to supply those people therefore these powers act by a political principle and the individual encouraged from interest.
At this time none but America makes presents (united States) and at this day none are under such contentions it is equally demonstrated to me with a certainty all this may be put an end to without risque of life by arms or even expend the enormous sums of money that is yearly exhibited.
If Merchants (of us) are encouraged to establish Stores for the conveniency of those people we then will be no better off than British or Spaniard as they will have equal power to attract—but let us extend on a more liberal principle. let Stores be established by Government for the indians with Such as may be necessary and those entrusted to be considered as mere agents by certain directions under penal Bonds & Security for their performance—those Goods to be dealt out at 20 ⅌ cent on the cost or so much as will answer the exportation to those Stores &c. in payment take the indians furr skins &c. by this means you please the idea atracts the indian and in time he becomes naturalized.
Permit me sir, to offer the following Questions and answers which naturally occurs—will the British and Spanish import Goods from Europe risque his life and property in a desolate wilderness and sell those Goods at 20 percent—will an Indian purchase, be friends or attach himself to any but those he finds it his interest to be so with—does America want any profit from this political adventure or wish any thing at present from the indians but peace—and will the British or Spanish Merchant encourage a trade of this nature or under any other idea but his 2 & 3 Ct ⅌ Ct on the cost of his Goods exclusive of his ⅌ Ct on

the returns of his furrs &c. the[se] and many more can be answered truly in the negative.
Can we offer more to the indian for his furrs, Skins &c. than the foreign merchant will not these furrs, Skins &c. circulate in our Country add to its wealth and manufactures—will not this mode of trade put a Stop to the petty traders who flew from the fangs of our laws by his transgression from some part of our dominion Settled among these people who are the instruments of our disputes by encouraging the Stealing of our Negroes and horses on both Sides—will not then America have the whole trade to herself obtain every end that can possibly be expected in that point of view—loose no lives, Sink no money if She makes none these and many others can be as easy answered in the affirmative.
In this case it would be political to advise a continuance of our usual poll tax 2/4 Sterling, this Year ½ Georgians will pay the former without demur—for it is natural to ask who would on such liberal principles when the reversion is offered by proclamation to the importer of Emigrants for the redemption of their passage that may come to our Country for the terror of bondage to the Stranger is horrid and the idea of this alone prevents the poor of other Countries (who would Cultivate ours) from Coming, if such modes as these are adopted in Six or Seven years our frontiers will be compleatly Settled by which means our monies withdrawn from this kind of commerce (if deemed necessary to our treasury[)]—and the indian must resign upon such terms as may be proposed for the idea of defence by arms to him would be vague.
If what I say can be of no use pardon me Great Sir for taking up so much of your time—to my weak head the idea is forcible and probable—the offer may be serviceable and if I should be honored with Call in consequence of this information—for the Georgia department—I will chearfully resign my own commerce Situated on my own plantation at South Newport in Liberty County to negociate so important a scheme for the interest of my Country and as to integrity and security for the performance of such business I believe I may be found equal to the demand. I am Great Sir with sincere obedience Your very Humble servant

James Mulryne

